—Appeal by the plaintiffs (1) from an order of the Supreme Court, Queens County (Lonschein, J.), dated March 3, 1991, and (2) from an order of the same court, dated June 6, 1991, which, upon granting reargument, adhered to its prior determination.
Ordered that the appeal from the order dated March 3, 1991, is dismissed, as that order was superseded by the order dated June 6, 1991, made upon reargument; and it is further,
Ordered that the order dated June 6, 1991, is affirmed, for reasons stated by Lonschein, J., at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Rosenblatt, J. P., Lawrence, O’Brien and Ritter, JJ., concur.